DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on August 28, 2020 in which claims 1-20 were
presented for examination, is being examined under the first inventor to file provisions of
the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnet (claim 7)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11-13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US Patent 6,751,890).
Regarding claim 1, Tsai discloses a walking-assisted air-jet insole (combination of 20 and 10, Fig. 2), comprising an insole base (20, Fig. 2), wherein 
a plurality of pressed-air outlet units (combination of 21, 22, and 23) are provided on the insole base (20) and are configured to generate airflow based on stepping pressure (Col. 2, lines: 45-55); 
(combination of 21, 22, and 23) comprises a cavity (21) for retaining air (Col. 2, lines: 43-46);
an upper part of the insole base (see annotated Fig. 2 below) is provided with an upper air hole (22) and the upper air hole (22) communicates with the cavity (21, Col. 2, lines: 40-44); 
a lower part of the insole base (see annotated Fig. 2 below) is provided with an air sac part (23), and the air sac part (23) is elastically deformed and restored based on the stepping pressure (Col. 2, lines: 40-60); and 
a volume of the cavity is changed based on elastic deformation and restoration of the air sac part (Col. 2, lines: 40-60, examiner notes the cavity volume does change when force is applied to it).  

    PNG
    media_image1.png
    284
    951
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated “Insole Base”


    PNG
    media_image2.png
    351
    951
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated “Pits”

Regarding claim 2, Tsai discloses a lower end of the air sac part is provided with a convex column (see annotated Fig. 2 above), and the convex column moves up and down based on the stepping pressure (Col. 2, lines: 47-57, examiner notes the column moves as the cavity deforms and restores to its original shape) ; 
the cavity (21) comprises an upper cavity portion (see annotated Fig. 2 above) and a lower cavity portion(see annotated Fig. 2 above) from top to bottom (Fig. 2); 
an upper end of the upper cavity portion is connected to the upper air hole (22), an inner diameter of the upper cavity portion (see annotated Fig. 2 above) gradually increases from top to bottom to form a bowl-shaped containing space (examiner notes a “bowl-shaped containing space” is shown in Fig. 2), and the bowl-shaped containing space is configured to contain an upper end of the convex column when the convex column is driven to move upward (“configured to…upward” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
(23) comprises an annular elastic thin wall (see annotated Fig. 2 above, Col. 2, lines: 47-57, examiner notes the annotated “wall” is shown as thin since applicant has not defined the meaning of “thin” in their specification); and 
13the lower cavity portion (see annotated Fig. 2 above) is formed by enclosing with the elastic thin wall (see annotated Fig. 2 above), an inner diameter of the lower cavity portion (see annotated Fig. 2 above) gradually decreases from top to bottom (examiner notes as shown in Fig. 2), and a lower end of the lower cavity portion is connected to the convex column (examiner notes as shown in Fig. 2).   

Regarding claim 3, Tsai discloses the lower part of the insole base (see annotated Fig. 2 above) is provided with a plurality of first pits (13) for containing air sac parts of the plurality of pressed-air outlet units (Col. 2, lines: 32-36, Fig. 3 and 4), and gaps (see annotated Fig. 2 above) for elastic deformation of the air sac part are formed at intervals between peripheral side walls of the plurality of first pits (see annotated Fig. 2 above) and the air sac parts. 

Regarding claim 4, Tsai discloses each of the plurality of first pits (13) is formed by enclosing with convex ribs (examiner notes “convex ribs” are shown forming the “peripheral side walls” in annotated Fig. 2 above), and the convex ribs are provided in the lower part of the insole base (examiner notes the “convex ribs” are “provided in the lower part of the insole base” when coupled as shown in Fig. 3-4); and a peripheral side wall of each of the plurality of first pits is provided by the convex ribs (see annotated Fig. 2 above), a same convex rib is used as a side wall between (see annotated Fig. 2 above), and the plurality of first pits are distributed in a grid pattern (examiner notes a “grid pattern” is shown in Fig, 2). 

Regarding claim 5, Tsai discloses the plurality of pressed-air outlet units are densely distributed between a forefoot region (see annotated Fig. 2 above) and a hindfoot region of the insole base (annotated Fig. 2 above, examiner notes the units are “densely distributed between a forefoot and hindfoot region” as shown in annotated Fig. 2 above); an annular blank region (see annotated Fig. 2 above) is provided between a distribution region of the plurality of pressed-air outlet units and a peripheral edge of the insole base (see annotated Fig. 2 above); and the annular blank region on two sides of a middle part and a rear part of the insole base is slightly tilted upward to form a fitting part (see annotated Fig. 2 above, examiner notes annotated regions are shown as “slightly tilted upward”), and the fitting part fits with a contour of two sides of a midfoot and a contour of a hindfoot (examiner notes “contours” are shown in annotated Fig. 2 above).  

Regarding claim 8, Tsai discloses heights of convex columns of the plurality of pressed-air outlet units provided corresponding to the forefoot region gradually decrease toward a front end of the insole base (Col. 2, lines: 47-57, examiner notes the heights decrease when a user’s foot is placed onto the insole); a midfoot region (see annotated Fig. 2 above) is included between the forefoot region (see annotated Fig. 2 above) and the hindfoot region of the insole base (see annotated Fig. 2 above); and heights of convex columns of the plurality of pressed-air outlet units (see annotated Fig. 2 above) gradually decrease  toward two sides of the insole base (Col. 2, lines: 47-57, examiner notes the heights decrease when a user’s foot is placed onto the insole)

Regarding claim 9, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  

Regarding claim 11, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  

Regarding claim 12, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  

Regarding claim 13, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  

Regarding claim 16, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Regarding claim 6, Tsai discloses the insole base is provided with a plurality of second pits (see annotated Fig. 2 above) at lower positions corresponding to the annular blank region (see annotated Fig. 2 above, examiner notes the base is “provided” with the plurality of second pits when coupled as shown in Fig. 3-4), and no pressed-air outlet unit is arranged in 14the plurality of second pits (examiner notes no “outlet units” are arranged with the “second pits” as shown in Fig. 2); the plurality of second pits (see annotated Fig. 2 above) are distributed between the first pits (13) and the peripheral edge of the insole base (see annotated Fig. 2 above) and is formed by enclosing with the convex ribs (see annotated Fig. 2 above); and heights of the convex ribs surrounding and forming the plurality of second pits are set to (examiner notes the second plurality of pit “gradually decrease toward the peripheral edge of the insole base” as shown in Fig. 2 above).   
	Tsai does not disclose the plurality of second pits has the same shape and structure as each of the plurality of first pits.
	However, it is noted that shape of the claimed plurality of second pits was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pits was significant.). Please note that in the instant application, page 5 applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 14, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  
  
Regarding claim 15, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).

Regarding claim 20, Tsai discloses a lower end 15of the convex column (see annotated Fig. 2 above) is provided with a lower air hole (see annotated Fig. 2 above), and the lower air hole (see annotated Fig. 2 above) communicates with the cavity (Col. 2, lines: 35-39).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Moon (US PG Pub. 2015/0342295).
Regarding claim 7, The walking-assisted air-jet insole according to claim 5, wherein a plurality of third pits (see annotated Fig. 2 above) is provided in the lower part of the insole base (examiner notes the “plurality of third pits“ is “provided in the lower part of the insole base” when coupled as shown in Fig. 3-4), and no pressed-air outlet unit is arranged in the plurality of third pits (examiner notes no “outlet units” are arranged with the “third pits” as shown in Fig. 2) and is formed by enclosing with the convex ribs (see annotated Fig. 2 above).
Tsai does not disclose the plurality of second pits has the same shape and structure as each of the plurality of first pits.
	However, it is noted that shape of the claimed plurality of second pits was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pits was significant.). Please note that in the instant application, page 5 applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Tsai does not disclose the insole base is provided with massage protrusions at upper positions corresponding to the plurality of third pits; and a magnet is provided in each of the massage protrusions.
However, Moon teaches yet another insole, wherein Moon teaches an insole base (11, Fig. 8) is provided with massage protrusion (12); and a magnet (Par. 0070) is provided in each of the massage protrusion (12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insole base disclosed by Tsai, by proving a massage protrusion with a magnet as taught by Moon, in order to enable smooth blood circulation by stimulating the sole of the foot with the protrusion (Par. 0061).
They do not disclose more than one massage protrusion.
However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, having more than one protrusion would allow of more blood circulation to the users feet (Par. 0061).
Tsai in view of Moon, by having more than one protrusion with magnets to allow more blood circulation to the users feet (Par. 0061), wherein with this combination the insole base would be provided with massage protrusions at upper positions corresponding to the plurality of third pits.

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Shively (US Patent 3,676,940).
Regarding claim 10, Tsai discloses the invention substantially as claimed above.
Tsai does not disclose a suction disk.
However, Shively teaches yet another article of footwear, wherein Shively teaches a suction disk (23, Fig. 2), and a lower air hole (24) is provided on the suction disk (23).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the convex column disclosed by Tsai, by incorporating a suction disk as taught by Shively, in order to prevent user from slipping.

Regarding claim 17, Tsai discloses the invention substantially as claimed above.
Tsai does not disclose a suction disk.
Shively teaches yet another article of footwear, wherein Shively teaches a suction disk (23, Fig. 2), and a lower air hole (24) is provided on the suction disk (23).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the convex column disclosed by Tsai, by incorporating a suction disk as taught by Shively, in order to prevent user from slipping.

Regarding claim 18, Tsai discloses the invention substantially as claimed above.
Tsai does not disclose a suction disk.
However, Shively teaches yet another article of footwear, wherein Shively teaches a suction disk (23, Fig. 2), and a lower air hole (24) is provided on the suction disk (23).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the convex column disclosed by Tsai, by incorporating a suction disk as taught by Shively, in order to prevent user from slipping.

Regarding claim 19, Tsai discloses the invention substantially as claimed above.
Tsai does not disclose a suction disk.
Shively teaches yet another article of footwear, wherein Shively teaches a suction disk (23, Fig. 2), and a lower air hole (24) is provided on the suction disk (23).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the convex column disclosed by Tsai, by incorporating a suction disk as taught by Shively, in order to prevent user from slipping.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732